UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Corinthian Colleges, Inc. (Name of Issuer) COMMON STOCK, Par Value $0.0001 Per Share (Title of Class of Securities) 21886810 (CUSIP Number) Veronica Dillon, Esq. The Washington Post Company 1150 15th Street N.W. Washington, D.C. 20071 (202) 334-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 6th, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [ ]. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 90342V 10 9 (1) NAME OF REPORTING PERSONS The Washington Post Company I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) I.R.S. I.D. #53-0182885 (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] (3) SEC USE ONLY (4) SOURCE OF FUNDS (See Instructions) WC (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)[] (6) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (7) SOLE VOTING POWER 6,885,000 (8) SHARED VOTING POWER None (9) SOLE DISPOSITIVE POWER 6,885,000 (10) SHARED DISPOSITIVE POWER None (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,885,000 (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.1% (14) TYPE OF REPORTING PERSON (See Instructions) CO 2 Item 1. Security and Issuer This statement on Schedule 13D relates to the common stock, par value $0.0001 per share (the “Common Stock”), of Corinthian Colleges, Inc., a Delaware corporation (the “Issuer”).The principal executive offices of the Issuer are located at 6 Hutton Centre Drive, Suite 400, Santa Ana, California 92707. Item 2. Identity and Background (a) - (c); (f) (a) The name of the person filing this statement is The Washington Post Company, a Delaware corporation (the “Company”). (b) The address of the principal office and principal business of the Company is 1150 15th Street, N.W. Washington, D.C. 20071. (c) The Company is a diversified education and media company.Set forth in Schedule A hereto, which is incorporated herein by reference, is the name, business address, present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and citizenship, of each of the Company’s directors and executive officers, as of the date hereof.Other than such directors and executive officers, including our chairman, Mr. Donald E. Graham, in his capacity as a shareholder of the Company, there are no persons controlling the Company. (d) During the past five years, neither the Company nor, to the Company’s knowledge, any person named in Schedule A hereto, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) (e) During the past five years, neither the Company nor, to the Company’s knowledge, any person named in Schedule A hereto, was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which such person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Not applicable. Item 3. Source and Amount of Funds or Other Consideration The Company has acquired, in the aggregate, 6,885,000 shares of Issuer Common Stock (the “Subject Shares”) for an aggregate purchase price of $59,739,835.87.All acquisitions of the Subject Shares were made through purchases on the open market.The funds used by the Company to purchase the Subject Shares consisted entirely of working capital. 3 Item 4. Purpose of Transaction On February 6, 2008, the Company's beneficial ownership of Issuer Common Stock first exceeded 5% of the Issuer's outstanding Common Stock.The Company purchased the Subject Shares for investment purposes after determining that such purchases represented an attractive investment opportunity.Except as set forth herein, the Company currently has no plans or proposals which relate to or would result in any of the actions enumerated in paragraphs (a) through (j) of Item 4 of the form of Schedule 13D promulgated under the Act.The Company may, from time to time, acquire additional Issuer Common Stock, or dispose of some or all Subject Shares, depending upon price, market conditions and other factors. Item 5. Interest in Securities of the Issuer (a)-(b) As of the date hereof, the Company owns 6,885,000 shares of Issuer Common Stock, as defined above as the Subject Shares.The Subject Shares constitute 8.1% of the issued and outstanding shares of Issuer Common Stock, based upon disclosure in the Issuer’s most recentForm 10-Q that there were 85,091,522 shares of Issuer Common Stock issued and outstanding as of January 28, 2008.The Company has the sole power to vote and dispose of the Subject shares. (c) Schedule B attached hereto lists all transactions in the Issuer Common Stock during the past sixty days by the Company.To the Company's knowledge, no person named in Schedule A has effected any transaction in the Issuer Common Stock during the past 60 days. (d) Not applicable. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer To the knowledge of the Company, there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item 2 and between such persons and any person with respect to any securities of the Issuer, including but not limited to transfer or voting of any of the securities, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. Item 7. Material to Be Filed as Exhibits None. 4 After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. THE WASHINGTON POST COMPANY by /s/ Veronica Dillon Name:Veronica Dillon, Esq. Title:Vice President, General Counsel and Secretary 5 SCHEDULE A The following is a list of the directors and executive officers of The Washington Post Company, setting forth the present principal occupation or employment and the name and principal business of any corporation or other organization in which such employment is conducted for each such person.Unless otherwise indicated, all directors and officers listed below are citizens of the United States. Board of Directors of The Washington Post Company Name Position Present Principal Occupation Business Address Donald E. Graham Chairman, Board of Directors; Member, Finance Committee; Member, Executive Committee Chairman, Board of Directors; Chief Executive Officer, The Washington Post Company The Washington Post Company 1150 15th Street, N.W. Washington, D.C. 20071 Lee C. Bollinger Director; Member, Compensation Committee President, Columbia University Columbia University in the City of New York 2960 Broadway New York, NY 10027 Warren E. Buffett Director; Member, Finance Committee; Member, Executive Committee Chairman of the Board, Berkshire Hathaway Inc. Berkshire Hathaway Inc. 1440 Kiewit Plaza Omaha, NE 68131 Christopher C. Davis Director; Member, Audit Committee Chairman, Davis Selected Advisers, L.P. an investment counseling firm Davis Selected Advisers, L.P. 609 Fifth Avenue 11th Floor New York, NY 10017 6 Name Position Present Principal Occupation Business Address Barry Diller Director; Member, Compensation Committee; Member, Finance Committee Chairman and Chief Executive Officer, IAC/InterActiveCorp; Chairman, Expedia, Inc. IAC/InterActiveCorp 555 West 18th Street New York, NY 10011 John L. Dotson Jr. Director; Member, Audit Committee; Member, Compensation Committee Retired, President and Publisher, Akron Beacon-Journal The Washington Post Company 1150 15th Street, N.W. Washington, D.C. 20071 Melinda French Gates Director; Co-Founder, Bill & Melinda Gates Foundation Bill & Melinda Gates Foundation PO Box 23350 Seattle, WA 98102 Thomas S. Gayner Director; Member, Audit Committee Executive Vice President and Chief Investment Officer, Markel Corporation Markel Corporation 4521 Highwoods Parkway Glenn Allen, VA 23060 Anne M. Mulcahy Director; Chairman of the Board and Chief Executive Officer, Xerox Corporation Xerox Corporation P.O. Box 4505 45 Glover Avenue Norwalk, CT 06856 Ronald L. Olson Director; Member, Compensation Committee Attorney, Member of Munger, Tolles & Olsen LLP, a law firm Munger, Tolles & Olsen LLP 355 South Grand Avenue 35th Floor Los Angeles, CA 90071 Richard D. Simmons Director; Member, Audit Committee; Member, Finance Committee Retired, President and Chief Operating Officer, The Washington Post Company The Washington Post Company 1150 15th Street, N.W. Washington, D.C. 20071 7 SCHEDULE A Executive Officers of The Washington Post Company Name Position Donald E. Graham Chairman of the Board of Directors; Chief Executive Officer VeronicaDillon Vice President, General Counsel and Corporate Secretary Ann L. McDaniel Vice President-Human Resources John B. Morse, Jr. Vice President-Finance Gerald M. Rosberg Vice President-Planning and Development 8 SCHEDULE B The following sets forth information regarding all transactions by the Company with respect to Issuer Common Stock during the past sixty (60) days. All such transactions were effected in the open market. Date Purchased No. of Shares Purchased Average Purchase Price ($/Share)* Transaction Type 1/22/2008 87,600 $7.6653 Acquisition 1/23/2008 593,000 $7.6839 Acquisition 1/24/2008 569,400 $7.9695 Acquisition 1/25/2008 356,555 $8.0555 Acquisition 1/28/2008 171,245 $8.1915 Acquisition 1/29/2008 634,500 $8.7222 Acquisition 1/30/2008 608,842 $8.4450 Acquisition 1/31/2008 220,968 $8.3625 Acquisition 2/1/2008 326,241 $8.7648 Acquisition 2/4/2008 271,649 $9.2824 Acquisition 2/5/2008 387,700 $9.1351 Acquisition 2/6/2008 594,266 $9.0724 Acquisition 2/7/2008 367,588 $9.0166 Acquisition 2/8/2008 214,115 $9.3142 Acquisition 2/11/2008 76,307 $9.4546 Acquisition 2/12/2008 43,424 $9.4608 Acquisition 2/13/2008 850,000 $9.0154 Acquisition 2/14/2008 115,600 $8.7422 Acquisition *Average purchase price excludes commissions. 9
